The primary reason for allowance is that the cited prior art does not disclose: an aramid nanofiber (ANF)-based insulation paper including ANFs and inorganic insulation materials, wherein the ANFs have a bifurcated geometry and form a three-dimensional network structure, and the inorganic insulation materials are distributed in the three-dimensional network structure (claim 1); a method for preparing an ANF-based insulation paper of claim 1, the method per steps claimed (claim 4); a method for preparing an ANF-based insulation paper of claim 2, wherein the ANFs include para-aramid fibers and/or meta-aramid fibers of a diameter claimed, the method per steps claimed (claim 11); a method for preparing an ANF-based insulation paper of claim 3, wherein inorganic insulation materials include one or more of muscovite, phlogopite, fluorophlogopite, synthetic mica and boron nitride in amount claimed, the method per steps claimed (claim 12).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  
/MARK HALPERN/Primary Examiner, Art Unit 1748